     Case 2:20-cv-00451-WBS-JDP Document 18 Filed 10/09/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORIANO MILLARE,                                   No. 2:20-cv-451-WBS-JDP-P
12                       Plaintiff,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14    C. JACKSON, et al.,
15                       Defendants.
16

17          Plaintiff, proceeding without counsel under section 1983, alleges violations of his rights

18   under the Americans with Disabilities Act (“ADA”) and the Equal Protection Clause of the

19   Fourteenth Amendment. ECF No. 1. Defendants have filed a motion to dismiss, ECF No. 14,

20   arguing that plaintiff has failed to state a claim. Plaintiff has filed an opposition, ECF No. 15, and

21   defendants have replied, ECF No. 16. I recommend that defendants’ motion be granted.

22                                               Background

23          Plaintiff alleges that, in October of 2018 and while incarcerated at the Deuel Vocational

24   Institution, he was restricted—for unspecified medical reasons—to “lower bunk housing.” ECF

25   No. 1 at 12. He claims that, on October 23, 2018, he returned from breakfast to find that

26   correctional officers had “trashed” his assigned lower bunk and removed electrical fixtures that he

27   had used for his reading light. Id. at 13. Plaintiff made verbal complaints and submitted prison

28   grievances about the removal of the fixtures. Id.
                                                         1
     Case 2:20-cv-00451-WBS-JDP Document 18 Filed 10/09/20 Page 2 of 5

 1          On October 30, 2018, defendant Vivero—a captain at the institution—came to plaintiff’s
 2   cell, demanding that he explain why he had filed so many grievances. Id. at 14. Plaintiff
 3   explained that with the fixtures removed, he had insufficient light in his bunk. Id. Vivero told
 4   plaintiff that grievances would not solve his problem and told him to stop submitting them. Id. at
 5   15.
 6          The next day, electricians arrived to fix the outlets in the unoccupied top bunk in
 7   plaintiff’s cell. Id. Plaintiff asked why they were not fixing the lower bunk’s outlets, and the
 8   electricians told him that they had not received orders for the lower bunk repair. Id. Later that
 9   day, Vivero told plaintiff that the outlets and fixtures had been removed because they had been
10   inappropriately installed by inmates and had not been part of the cell’s original design. Id. at 15-
11   16.
12          In November and December 2018, plaintiff’s grievances were rejected by prison
13   officials. 1 Id. at 16. One rejection identified the electrical fixtures as contraband. Id. Another
14   stated that the fixtures had been installed “illegitimately.” Id. at 17.
15          In January 2019, plaintiff claims that he injured his legs and back while attempting to
16   operate the repaired light fixtures in the upper bunk. Id. at 18. Plaintiff was transferred to
17   another institution in January 2020. Id. at 20.
18          Plaintiff now alleges that the removal of the light fixtures and defendants’ failure to fix
19   them violated his rights under the ADA and the Equal Protection Clause. 2 Id. at 23-25.
20                                              Legal Standards
21          A complaint may be dismissed for “failure to state a claim upon which relief may be
22   granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss for failure to state a claim, a
23   plaintiff must allege “enough facts to state a claim to relief that is plausible on its face.” Bell
24   Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim has “facial plausibility when the
25   1
       Plaintiff alleges that defendant Kesterton denied one such grievance, ECF No. 1 at 18, and
26   defendant Murphy denied another, ECF No. 1 at 19.
     2
       Plaintiff’s complaint also contains Eighth Amendment deliberate indifference claims based on
27   the same issue. ECF No. 1 at 21. Those claims were dismissed with leave to amend in the
     court’s screening order, ECF No. 7 at 5-6, and plaintiff elected to proceed only with the claims at
28   issue in the motion at bar, ECF No. 8.
                                                        2
     Case 2:20-cv-00451-WBS-JDP Document 18 Filed 10/09/20 Page 3 of 5

 1   plaintiff pleads factual content that allows the court to draw the reasonable inference that the
 2   defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
 3   (citing Twombly, 550 U.S. at 556). The plausibility standard is not akin to a “probability
 4   requirement,” but it requires more than a sheer possibility that a defendant has acted unlawfully.
 5   Iqbal, 556 U.S. at 678.
 6          For purposes of dismissal under Rule 12(b)(6), the court generally considers only
 7   allegations contained in the pleadings, exhibits attached to the complaint, and matters properly
 8   subject to judicial notice, and construes all well-pleaded material factual allegations in the light
 9   most favorable to the nonmoving party. Chubb Custom Ins. Co. v. Space Sys./Loral, Inc., 710
10   F.3d 946, 956 (9th Cir. 2013); Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012).
11          Dismissal under Rule 12(b)(6) may be based on either: (1) a lack of a cognizable legal
12   theory, or (2) insufficient facts under a cognizable legal theory. Chubb Custom Ins. Co., 710 F.3d
13   at 956. Dismissal is also appropriate if the complaint alleges a fact that necessarily defeats the
14   claim. Franklin v. Murphy, 745 F.2d 1221, 1228-29 (9th Cir. 1984).
15          Pro se pleadings are held to a less-stringent standard than those drafted by lawyers.
16   Erickson v. Pardus, 551 U.S. 89, 93 (2007) (per curiam). However, the court need not accept
17   unreasonable inferences or conclusory legal allegations cast in the form of factual allegations.
18   See Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003) (citing Western Mining Council v.
19   Watt, 643 F.2d 618, 624 (9th Cir. 1981)).
20                                                  Analysis
21          I.      ADA Claims
22          The court finds that plaintiff’s allegations, taken as true, fail to establish a violation of the
23   ADA. 3 To state an ADA claim, a claimant must show that “(1) [he] is a qualified individual with
24   a disability; (2) [he] was excluded from participation in or otherwise discriminated against with
25   regard to a public entity's services, programs, or activities; and (3) such exclusion or
26   discrimination was by reason of [his] disability.” Lovell v. Chandler, 303 F.3d 1039, 1052 (9th
27
     3
      Title II of the ADA applies to prisons. See Pennsylvania Dept. of Corr. v. Yeskey, 524 U.S. 206,
28   208 (1998).
                                                     3
     Case 2:20-cv-00451-WBS-JDP Document 18 Filed 10/09/20 Page 4 of 5

 1   Cir. 2002). Plaintiff’s allegations do not satisfy either the first or third prong.
 2           Plaintiff’s only identified disability is his assignment to a lower bunk. ECF No. 1 at 12.
 3   Assignment to a lower bunk, however, is not itself an identified disability—it is merely an
 4   accommodation that might apply any number of medical conditions (only some of which might
 5   amount to disabilities under the ADA). Instead, a disability under the ADA demands a showing
 6   that the claimant been diagnosed with a condition that substantially limits his life activities.
 7   Bragdon v. Abbott, 524 U.S. 624, 631 (1998). Plaintiff has not identified such a diagnosis or
 8   described the specific limitations it places on his life activities. Failure to identify a disability is
 9   sufficient grounds for dismissing an ADA action. See, e.g., Bell v. University of California Davis
10   Medical Center, No. 2:11-cv-1864, 2013 U.S. Dist. LEXIS 64594, 2013 WL 1896318, at *4
11   (E.D. Cal. May 6, 2013) (“While the court presumes, based on vague statements in the SAC, that
12   plaintiff suffers from anemia, it is plaintiff’s responsibility to allege his disability with
13   specificity.”).
14           Neither has plaintiff shown that defendants’ refusal to fix the electrical outlets in his cell
15   was discrimination because of his disability. “The ADA prohibits discrimination because of
16   disability, not inadequate treatment for disability.” Simmons v. Navajo County, 609 F.3d 1011,
17   1022 (9th Cir. 2010). As noted above, plaintiff has not identified his specific disability and,
18   absent such identification, cannot establish that defendants discriminated against him based
19   thereon. And, in cases such as this in which a claimant seeks money damages, he must “prove
20   intentional discrimination on the part of the defendant” by demonstrating that that defendant acted
21   with deliberate indifference. Duval v. County of Kitsap, 260 F.3d 1124, 1138 (9th Cir. 2001).
22   “Deliberate indifference requires both knowledge that a harm to a federally protected right is
23   substantially likely, and a failure to act upon that the likelihood.” Id. at 1139. Here, according to
24   documents appended to plaintiff’s complaint, prison staff determined that the outlets plaintiff
25   sought to have re-installed were not authorized fixtures and had been previously installed by
26   inmates. ECF No. 1 at 51 (“The electrical outlet you mentioned in your appeal was not installed
27   by institutional staff, nor was it installed in compliance with the ADA. Although the light fixture
28   and may have been in working order, they were installed illegitimately and with materials that
                                                          4
     Case 2:20-cv-00451-WBS-JDP Document 18 Filed 10/09/20 Page 5 of 5

 1   were more than likely stolen from CDCR.”). Plaintiff does not allege, in any concrete terms, that
 2   defendants’ explanations were pretextual or that they were motivated by discriminatory intent.
 3          II.     Equal Protection Claims
 4          Defendants argue that the complaint, taken as true, fails to state a cognizable retaliation
 5   claim against them. The court agrees. First, as noted above, plaintiff has not established that he
 6   is “disabled” within the meaning of the ADA. Second, “the disabled do not constitute a suspect
 7   class for equal protection purposes.” Lee v. City of Los Angeles, 250 F.3d 668, 686-87 (9th Cir.
 8   2001). Third, even if plaintiff had established that he was disabled, he has failed to allege that
 9   defendants treated him differently from other, non-disabled persons. See id. The equal protection
10   claims, as currently articulated, cannot succeed.
11          The court RECOMMENDS that defendants’ motion to dismiss, ECF No. 14, be
12   GRANTED, and that plaintiff’s claims be DISMISSED without prejudice.
13          These findings and recommendations are submitted to the United States District Judge
14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
15   after service, any party may file written objections with the court and serve a copy on all parties.
16   Such objections should be captioned “Objections to Magistrate Judge’s Findings and
17   Recommendations.” Failure to file objections within the specified time may waive the right to
18   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
19   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
20   Dated: October 8, 2020
21

22

23

24

25

26

27

28
                                                         5
